
	
		I
		111th CONGRESS
		1st Session
		H. R. 963
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Price of North
			 Carolina (for himself, Ms.
			 Schakowsky, Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. McGovern,
			 Mr. McDermott,
			 Ms. Lee of California, and
			 Mr. Miller of North Carolina)
			 introduced the following bill; which was referred to the
			 Select Committee on Intelligence (Permanent
			 Select), and in addition to the Committees on
			 Armed Services and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enhance transparency and accountability within the
		  intelligence community for activities performed under Federal contracts, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency and Accountability in
			 Intelligence Contracting Act of 2009.
		2.Prohibition on
			 the use of private contractors for activities involving persons under the
			 custody or control of the United States Government
			(a)ProhibitionNotwithstanding
			 any other provision of law, a covered contract may not be awarded for the
			 performance of any activity described in subsection (b).
			(b)ActivitiesSubsection
			 (a) shall apply to any activity relating to the capture, custody, control, or
			 other pertinent interaction with an individual who is a detainee or prisoner in
			 the custody or under the effective control of the United States Government,
			 including, with regard to such an individual—
				(1)arrest;
				(2)interrogation;
				(3)detention;
			 or
				(4)transportation or
			 transfer.
				(c)Special rule
			 relating to language interpretationSubsection (b) shall not be
			 construed to include the performance of work related to language
			 interpretation, so long as the work is strictly limited to language
			 interpretation and occurs under the direct supervision of United States
			 Government personnel.
			(d)Deadline for
			 complianceThe President shall have six months following the date
			 of the enactment of this Act to ensure compliance with subsection (a).
			3.Annual survey of
			 intelligence community contractors
			(a)In
			 generalTitle V of the National Security Act of 1947 (50 U.S.C.
			 413 et seq.) is amended by inserting after section 506A the following new
			 section:
				
					506B.Annual
				contractor personnel level assessments for the intelligence community
						(a)Requirement To
				provideThe Director of National Intelligence shall, in
				consultation with the head of the element of the intelligence community
				concerned, prepare an annual assessment for such element of the intelligence
				community that assesses such element’s use of private contractors and private
				contractor personnel.
						(b)ScheduleEach
				assessment required by subsection (a) shall be submitted to the congressional
				intelligence committees each year along with the budget submitted by the
				President under section 1105 of title 31, United States Code.
						(c)ContentsEach
				assessment required by subsection (a) submitted during a fiscal year shall
				contain, at a minimum, the following information for the element of the
				intelligence community concerned:
							(1)The total number
				and costs of contractors funded by the element during the previous fiscal
				year.
							(2)The best estimate
				of the total number of personnel working on the contracts funded by the element
				during the previous fiscal year.
							(3)The best estimate
				of the number and costs of contractors to be funded by the element for the
				upcoming fiscal year.
							(4)The proposed
				numerical and percentage increase or decrease of such costs of contracts as
				compared to the best estimate of the costs of contracts of the current fiscal
				year.
							(5)The proposed
				numerical and percentage increase or decrease of such costs of contracts as
				compared to the cost of contracts, and the number of contracts, during the
				prior 5 fiscal years.
							(6)A written
				description of the types of activities being performed by contractors.
							(7)A list of all contractors that have been
				the subject of an investigation completed by the Inspector General of any
				element of the intelligence community during the preceding fiscal year, or are
				or have been the subject of an investigation by such an Inspector General
				during the current fiscal year, or are currently or have been during the
				previous fiscal year the subject of a United States or foreign criminal
				investigation in connection with activities performed under a contract awarded
				by any element of the intelligence community, as well as any charges filed in
				connection with the investigation and the findings or disposition of the
				investigation.
							(8)A statement by the
				Director of National Intelligence that, based on current and projected funding,
				the element concerned will have sufficient—
								(A)training resources
				to support the anticipated scope of contractor activity for the upcoming fiscal
				year; and
								(B)resources and
				infrastructure to support the administration, management, and oversight of the
				anticipated scope of contractor activity for the upcoming fiscal
				year.
								.
			(b)Clerical
			 amendmentThe table of contents in the first section of that Act
			 is amended by inserting after the item relating to section 506A the following
			 new item:
				
					
						Sec. 506B. Annual contractor personnel
				level assessment for the intelligence
				community.
					
					.
			4.Transparency and
			 accountability in intelligence contracting
			(a)Information on
			 activities To be performedEach covered contract shall require
			 the contractor to provide to the contracting officer for the contract, not
			 later than 5 days after award of the contract, the following information
			 regarding activities performed under the contract:
				(1)The best estimate
			 of the number of persons to be used to perform such activities.
				(2)A
			 description of how such persons are trained to carry out tasks specified under
			 the contract relating to such activities.
				(3)A
			 description of the process used to hire such persons, including the method by
			 which and the extent to which background checks regarding such persons are
			 conducted.
				(4)A
			 description of each category of activity relating to such functions required by
			 the contract.
				(5)The best estimate of the number of foreign
			 nationals to be employed under the contract.
				(b)UpdatesThe
			 information provided under subsection (a) shall be updated during contract
			 performance as necessary.
			(c)Information on
			 costsEach covered contract shall include the following
			 requirements:
				(1)Upon award of the
			 contract, the contractor shall provide to the contracting officer cost
			 estimates of salary, benefits, insurance, materials, logistics, administrative
			 costs, and other costs of carrying out activities under the contract.
				(2)Before contract
			 closeout (other than closeout of a firm, fixed price contract), the contractor
			 shall provide to the contracting officer a report on the actual costs of
			 carrying out activities under the contract, in the same categories as provided
			 under paragraph (1).
				(d)Information To
			 be provided to Congress upon requestThe head of each element of
			 the intelligence community shall make available to Congress any information
			 provided under this section upon request by a Member or committee of
			 Congress.
			5.Report on the use
			 of private contractors for intelligence activities
			(a)Requirement for
			 reportNot later than 120 days following the date of the
			 enactment of this Act, the Director of National Intelligence shall submit to
			 Congress a report describing the personal services activities performed by
			 contractors across the intelligence community, the impact of such contractors
			 on the intelligence community workforce, plans for conversion of contractor
			 employment into Government employment, and the accountability mechanisms that
			 govern the performance of such contractors.
			(b)Content
				(1)In
			 generalThe report submitted under subsection (a) shall
			 include—
					(A)a description of
			 any relevant regulations or guidance issued by the Director of National
			 Intelligence or the head of an element of the intelligence community relating
			 to minimum standards required regarding the hiring, training, security
			 clearance, and assignment of contract personnel and how those standards may
			 differ from those for Government employees performing substantially similar
			 functions;
					(B)an identification
			 of contracts where the contractor is providing a substantially similar
			 functions to a Government employee;
					(C)an assessment of
			 costs incurred or savings achieved by awarding contracts for the performance of
			 such functions referred to in subparagraph (B) instead of using full-time
			 employees of the elements of the intelligence community to perform such
			 functions;
					(D)an assessment of
			 the appropriateness of using contractors to perform the activities described in
			 paragraph (2);
					(E)an estimate of the
			 number of contracts, and the number of personnel working under such contracts,
			 related to the performance of activities described in paragraph (2);
					(F)a comparison of the
			 compensation of contract employees and Government employees performing
			 substantially similar functions;
					(G)an analysis of the
			 attrition of Government personnel associated with the reliance on contractor
			 positions that provide substantially similar functions;
					(H)an analysis of
			 accountability mechanisms available to each element of the intelligence
			 community, including regulations and provisions included within services
			 contracts;
					(I)an analysis of
			 procedures in use in the intelligence community for conducting oversight of
			 contractors to ensure identification and prosecution of criminal violations,
			 financial waste, fraud, or other abuses committed by contractors or contract
			 personnel; and
					(J)an identification
			 of best practices of accountability mechanisms within services
			 contracts.
					(2)ActivitiesActivities
			 described in this paragraph are the following:
					(A)Intelligence
			 collection.
					(B)Intelligence
			 analysis.
					(C)Covert
			 actions.
					(D)Conduct of
			 electronic or physical surveillance or monitoring of United States citizens in
			 the United States.
					(3)FormThe
			 report required under paragraph (1) shall be submitted in unclassified form,
			 but may include a classified annex.
				6.DefinitionsIn this Act:
			(a)Intelligence
			 communityThe term intelligence community has the
			 meaning given the term in section 3(4) of the National Security Act of 1947 (50
			 U.S.C. 401a(4)).
			(b)Element of the
			 intelligence communityThe term element of the intelligence
			 community means an element of the intelligence community listed in or
			 designated under section 3(4) of the National Security Act of 1947 (50 U.S.C.
			 401a(4)).
			(c)Covered
			 contractThe term covered contract means—
				(1)a prime contract—
					(A)with any agency or
			 office that is part of the intelligence community; or
					(B)with any Federal department or agency if
			 the work performed under the contract will be performed under the direction or
			 supervision of any agency or office that is part of the intelligence
			 community;
					(2)a
			 subcontract at any tier under any prime contract described in paragraph (1);
			 or
				(3)a
			 task order issued under a task or delivery order contract entered into by an
			 office or agency referred to in paragraph (1)(A);
				if the
			 contract, subcontract, or task order is valued at more than $1,000,000 and
			 includes personal services activities to be performed either within or outside
			 the United States.
